Citation Nr: 1047210	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
residuals of a shell fragment wound to the right thigh.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The Veteran's residuals of a shell fragment wound to the right 
thigh are productive of severe impairment of muscle group XVII.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a 50 percent disability rating for residuals of a 
shell fragment wound to the right thigh are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in 
October 2006, prior to the initial decision on the claim in 
November 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letter notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing  his entitlement to increased 
compensation.  Specifically, he was informed in the October 2006 
letter of types of evidence that might show such a worsening, 
including statements from a doctor containing the physical and 
clinical findings; results of laboratory tests or x-rays; the 
dates of examinations and tests; and, statements from other 
individuals who were able to describe from their knowledge and 
personal observations in what manner the disability had become 
worse.  The October 2006 letter also listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed how 
the disability symptoms affect him.

The October 2006 letter also informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  That letter further explained how 
effective dates were determined.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the October 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the July October 2006 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran has not identified any 
other outstanding records that are pertinent to the issue 
currently on appeal.

The Veteran was also afforded a VA examination in October 2006 in 
connection with his current claim.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the October 2006 VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the Veteran's claim.  The Board concludes the Veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.


II. Merits of the Claim

A. Law and Regulations

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  See 38 C.F.R. § 4.55(e) (2010).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73 (2010).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions.  See 38 C.F.R. § 4.55(b) (2010).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings.  See 38 
C.F.R. § 4.56(d) (2010).  Furthermore, 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. 
App. 317 (2006).

Residuals of gunshot and shell fragment wounds are evaluated on 
the basis of the following factors: the velocity, trajectory and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and, current objective 
clinical findings.  All such evidence serves to define slight, 
moderate, moderately severe, and severe muscle injuries due to 
gunshot wounds or other trauma.  See 38 C.F.R. § 4.56 (2010).

The Veteran's service-connected residuals of a shell fragment 
wound to the right thigh have been evaluated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5313.

Diagnostic Codes 5313 to 5318 provide the criteria for rating 
muscle injuries affecting the pelvic girdle and thigh.  
Diagnostic Code 5313 provides the criteria for rating injuries to 
Muscle Group XIII.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 
(2010).  Diagnostic Code 5314 provides the criteria for rating 
injuries to Muscle Group XIV.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2010).  Diagnostic Code 5315 provides the criteria for 
rating injuries to Muscle Group XV.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2010).  Diagnostic Code 5316 provides the 
criteria for rating injuries to Muscle Group XVI.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5316 (2010).  Diagnostic Code 5317 
provides the criteria for rating injuries to Muscle Group XVII.  
See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2010).  Finally, 
Diagnostic Code 5318 provides the criteria for rating injuries to 
Muscle Group XVIII.  See 38 C.F.R. § 4.73, Diagnostic Code 5318 
(2010).

Muscle Group XIII includes the posterior thigh group and 
hamstring complex of 2-joint muscles that function to provide 
extension of the hip and flexion of the knee; outward and inward 
rotation of the flexed knee; and, acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  These muscles consist of the biceps femoris, 
semimembranosus, and semitendinosus.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2010).

Muscle Group XIV includes the anterior thigh group muscles that 
function to provide extension of the knee; simultaneous flexion 
of the hip and flexion of the knee; tension of fascia lata and 
iliotibial band, acting with Muscle Group XVII in postural 
support of body; and, acting with hamstrings in synchronizing the 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus internus, 
and tensor vaginae femoris.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2010).

Muscle Group XV includes the mesial thigh group muscles that 
function to provide adduction of the hip; flexion of the hip; 
and, flexion of the knee.  These muscles consist of the adductor 
longus, adductor brevis, adductor magnus, and gracilis.  See 
38 C.F.R. § 4.73, Diagnostic Code 5315 (2010).

Muscle Group XVI includes the pelvic girdle group 1 muscles that 
function to provide flexion of the hip.  These muscles consist of 
the psoas, iliacus, and pectineus.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5316 (2010).

Muscle Group XVII includes the pelvic girdle group 2 muscles that 
function to provide extension of the hip; abduction of the thigh; 
elevation of opposite side of the pelvis; tension of fascia lata 
and iliotibial (Maissiat's) band, acting with Muscle Group XIV in 
postural support of the body steadying the pelvis upon the head 
of the demur and the condyles of femur on the tibia. These 
muscles consist of the gluteus maximus, gluteus medius, and 
gluteus minimus.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2010).

Muscle Group XVIII includes the pelvic girdle group 3 muscles 
that function to provide outward rotation of the thigh and 
stabilization of the hip joint. These muscles consist of the 
pyriformis, gemellus (superior or inferior), obturator (external 
or internal), and quadrates femoris.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5318 (2010).

Under Diagnostic Codes 5313, 5314, and 5316, a noncompensable 
rating is warranted for slight impairment.  If the impairment is 
moderate in degree, a 10 percent rating is warranted.  If the 
impairment is moderately severe, a 30 percent rating is 
warranted.  Finally, if the impairment is severe, a 40 percent 
rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5313, 5314, 5316 (2010).

Under Diagnostic Codes 5315 and 5318, a noncompensable evaluation 
is warranted for slight impairment.  If the impairment is 
moderate in degree, a 10 percent rating is warranted.  If the 
impairment is moderately severe, a 20 percent rating is 
warranted.  Finally, if the impairment is severe, a 30 percent 
rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5315, 5318 (2010).

Finally, under Diagnostic Code 5317, a noncompensable evaluation 
is warranted for slight impairment.  If the impairment is 
moderate in degree, a 20 percent rating is warranted.  If the 
impairment is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 percent 
rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2010).

A slight disability of muscles involves a simple muscle wound 
without debridement or infection.  Service department records 
reflect a superficial wound with brief treatment and return to 
duty and healing with good functional results.  There are no 
cardinal signs or symptoms of muscle disability.  The objective 
findings include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in the muscle tissue.  See 38 C.F.R. 
§ 4.56(d)(1) (2010).

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track by 
a single bullet or small shell or a shrapnel fragment, and the 
absence of explosive effect of high-velocity missile and of 
residuals of debridement or of prolonged infection.  There must 
be evidence of in-service treatment of the wound.  There must be 
a record in the file of consistent complaint of one or more of 
the cardinal symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  The objective 
findings include entrance and, if present, exit scars which are 
linear or relatively small, and so situated as to indicate a 
relatively short track of the missile through the muscle tissue; 
signs of some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  See 38 C.F.R. 
§ 4.56(d)(2) (2010).

A moderately severe disability of muscles involves a through-and-
through or deep penetrating wound by a high velocity missile of 
small size or a large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  There must be evidence of 
hospitalization for a prolonged period in service for treatment 
of the wound.  The record must contain consistent complaints of 
cardinal symptoms of muscle wounds.  There must be evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  The objective findings are entrance 
and, if present, exit scars which are so situated as to indicate 
a track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss of 
muscle substance or loss of normal firm resistance of muscles 
compared with the sound side.  The tests of strength and 
endurance of the muscle groups involved (compared with the sound 
side) give positive evidence of impairment.  See 38 C.F.R. 
§ 4.56(d)(3) (2010).

Finally, a severe disability of muscles involves a through-and-
through or deep penetrating wound due to a high-velocity missile, 
or a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a moderately 
severe level, in an aggravated form.  The objective findings 
include extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the track 
of the missile.  The following, if present, are also signs of 
severe muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; (e) 
adaptive contraction of an opposing group of muscles; (f) atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(g) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  See 38 C.F.R. § 4.56(d)(4) (2010).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2010).

Additionally, VA regulations define normal range of motion of the 
hip as from 0 degrees of extension to 125 degrees of flexion and 
from 0 degrees of adduction to 45 degrees of abduction.  Normal 
range of motion of the knee is defined as from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate 
II (2010).


B. Analysis

A review of the service treatment records reflects that the 
Veteran suffered a through-and-through gunshot wound (GSW) to the 
upper right thigh in January 1967 while serving in the vicinity 
of Thua Thien in the Republic of Vietnam.  He was hospitalized 
for approximately three weeks.  During that time, the GSW was 
debrided under anesthesia with penrose drains left in place.  It 
was closed secondarily on the sixth day of hospitalization with 
removal of the sutures on the sixteenth day of hospitalization.  
The Veteran experienced a slow recovery of function and was 
placed on a 30 day physical profile following his hospital 
discharge.

In November 1967, while still in service, the Veteran was seen 
for stiffness and soreness in his leg related to the January 1967 
right thigh GSW.  The treatment record from that time noted the 
Veteran's mid-thigh entrance and exit wounds and indicated that 
they were well-healed.  

On his January 1968 separation from active duty/release to 
inactive duty examination, the Veteran had a five inch scar on 
his anterior right thigh and a four inch scar on his posterior 
right thigh.  The examination report did not note any other 
abnormalities and indicated that the Veteran was qualified to 
perform all the duties of his rank at sea and in the field.

The Veteran was first afforded a VA examination in relation to 
his right thigh GSW in April 1968.  The examiner observed a 
cicatrix GSW over the anterior middle third of the right thigh, 
measuring 12 centimeters in length (point of exit) and a cicatrix 
GSW over the posterior middle third of the right thigh, measuring 
8 centimeters in length (point of entrance).  The scars were 
firm, well healed, non-tender, freely movable, and showed no 
muscle loss or herniation.  The Veteran had full range of 
nonpainful motion in the right knee and hip.

The Veteran was next examined for his right thigh GSW in 
April 1971.  At that time, the Veteran complained of hotness, a 
pulling sensation, and bulging at the GSW site.  The examiner 
observed that the point of entry was a cicatrix GSW of the right 
upper and middle posterior thigh measuring 9 x 11/2 centimeters and 
that the point of exit was a cicatrix GSW of the right upper and 
middle anterior thigh measuring 12 x 1 centimeters.  The entrance 
scar was firm and well healed with fascial loss in the lower half 
with mild bulging.  The exit scar was firm and well healed with 
fascial loss and mild herniation.  The Veteran had full range of 
nonpainful motion of the right hip and knee.

Most recently, the Veteran was examined for his right thigh GSW 
in October 2006.  The examiner noted that the service treatment 
records did not document the specific muscle group(s) affected by 
the right thigh GSW.  Therefore, he concluded that muscle groups 
XIII to XVIII were potentially of concern.  He also noted that 
the service treatment records did not document any specific bone, 
nerve, vascular, or tendon injuries, but that current radiology 
reports and examination did not show any bone fragments or 
findings of residuals of nerve damage, tendon damage, or bone 
damage.  He observed mild to moderate tissue loss of the right 
thigh, which was greater on the anterior than posterior aspect.  
Muscle strength was four out of five in the right lower 
extremity.  The examiner further noted scars to the posterior and 
anterior aspects of the right thigh with tenderness on palpation, 
fascial loss, herniation, and adherence to underlying tissue.  
The lower half of the posterior scar also showed bulging.  The 
examiner further noted the loss of deep fascia and extensive 
muscle herniation of the biceps femoris and rectus femoris.  A 
contemporaneous physical therapy examination measured range of 
motion of the right hip of 80 to 90 degrees of flexion, 2 to 
10 degrees of extension, 20 to 25 degrees of abduction, 12 to 
20 degrees of adduction, 17 to 22 degrees of external rotation, 
and 10 to 12 degrees of internal rotation.  The same examination 
measured range of motion of the right knee to be 107 to 108 
degrees of flexion and 0 degrees of extension.  In addition, the 
VA examiner noted the Veteran's complaints of decreased mobility, 
problems with lifting and carrying, difficulty reaching, lack of 
stamina, weakness, fatigue, decreased strength of the lower 
extremity, and pain.  Based on the Veteran's complaints and his 
physical examination, the examiner concluded that the Veteran's 
right thigh disability had significant effects on his occupation 
as a farmer.

The Veteran is currently assigned a 40 percent evaluation for his 
residuals of a gunshot wound of the right thigh.  The Veteran's 
muscle injury is currently rated as affecting muscle group XIII.  
However, the October 2006 VA examiner indicated that muscle 
groups XIII to XVIII were all potentially of concern, and thus, 
the Veteran's disability must be considered under Diagnostic 
Codes 5313 to 5318.  The Board notes that the maximum rating 
under Diagnostic Codes 5313, 5314, and 5316 is 40 percent, while 
the maximum rating under Diagnostic Codes 5315 and 5318 is 30 
percent.  As such, the Veteran is already in receipt of the 
maximum schedular rating under these diagnostic codes for his 
service-connected disability based upon muscle impairment.  
Consequently, the Veteran is not entitled to an increased 
evaluation under Diagnostic Codes 5313, 5314, 5315, 5316, and 
5318.

Nevertheless, the Board has considered whether the Veteran's 
right thigh GSW warrants an increased rating under the remaining 
applicable diagnostic code, which is Diagnostic Code 5317.  
Affording the Veteran full benefit-of-the-doubt, the Board finds 
that an increased rating of 50 percent is appropriate under 
Diagnostic Code 5317.  The through-and-through GSW resulted in 
the Veteran being hospitalized for three weeks during which time 
the wound was debrided under anesthesia.  He did not return to 
duty for 30 days.  Moreover, the Veteran now has adherent scars, 
loss of deep fascia, and extensive muscle herniation, as well as 
decreased mobility, lack of stamina, weakness, fatigue, decreased 
strength of the lower extremity, and pain.  Such findings equate 
with the VA regulatory definition of a severe muscle injury.  See 
38 C.F.R. § 4.56(d)(4) (2010).  Although the examiner did not 
specifically discuss the damage to each individual muscle group, 
he noted muscle group XVII as one of the muscle groups of 
concern.  Additionally, the Veteran showed limitation of 
extension of the hip and abduction of the thigh, which are 
contemplated under Diagnostic Code 5317, and it was concluded 
that the right thigh disability had significant effects on the 
Veteran's occupation.  In light of the examiner's broad 
identification of potentially affected muscle groups and these 
objective findings, the Board concludes that an increased rating 
of 50 percent for residuals of a shell fragment wound to the 
right thigh is warranted under Diagnostic Code 5317.

As noted above, a 50 percent evaluation is the maximum schedular 
evaluation under any diagnostic code for a muscle injury of the 
pelvic girdle and thigh area.  As such, a schedular rating in 
excess of 50 percent cannot be granted for the Veteran's right 
thigh GSW.

The Board has considered whether the Veteran may receive a higher 
rating under any other diagnostic code relating to the thigh.  
However, as the Veteran has been specifically service-connected 
for a right thigh muscle injury, the assignment of a higher 
rating under any other diagnostic codes relating to the thigh is 
not appropriate.  The Board also notes that the Veteran has been 
assigned two separate 10 percent evaluations for residual tender 
scars on his right posterior and anterior thigh.  

Further, there is no evidence indicating that the severity of 
Veteran's service-connected disability has fluctuated throughout 
the appeal period to warrant staged ratings.  Thus, the 
assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a rating of 
50 percent for residuals of a shell fragment wound to the right 
thigh is appropriate for the entire period of the appeal.  In 
reaching this conclusion, the Board has applied the benefit-of-
the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2010); See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

C. Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be contemplated by 
the rating schedule.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The Veteran's 
complaints of pain, as well as the medical evidence of loss of 
fascia and limited range of motion, are adequately contemplated 
by the rating schedule and its use of slight, moderate, 
moderately severe, and severe to describe the symptomatology 
associated with muscle injuries.  Notably, the "severe" rating 
that the Veteran is currently assigned contemplates these 
objective and subjective findings.  Further, the severe rating 
specifically contemplates an "inability to keep up with work 
requirements."  This addresses the significant effects that the 
Veteran's right thigh disability has on his occupational 
activities.  As the Veteran's disability picture is contemplated 
by the rating schedule, the threshold issue under Thun is not met 
and any further consideration of governing norms or referral to 
the appropriate VA officials for extraschedular consideration is 
not necessary.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.











ORDER

Entitlement to an increased disability rating of 50 percent for 
residuals of a shell fragment wound to the right thigh is granted 
during the entire appeal period, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


